DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informality: “the maximum second width” should read “the second maximum width” (line 4).  Correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2008/0078992 A1).
Regarding claim 1, Yang discloses in Figs. 1, 2A, 2B, 3A (see annotated figure below), 3B and related text a display device (¶¶ [0003] and [0028]) comprising: 
a substrate 10 (¶ [0030]); 
a gate electrode 26 disposed on the substrate (¶ [0036]); 
a semiconductor pattern 40 disposed to overlap the gate electrode (¶¶ [0040] and [0042]); 
a source electrode 55a disposed on the semiconductor pattern (¶ [0030]); 
a drain electrode 56 disposed on the semiconductor pattern and facing the source electrode (¶ [0030]); and 
a pixel electrode 72 connected to the drain electrode (¶ [0054]), 
wherein the drain electrode comprises a bar-shaped portion (as designated below) disposed on the semiconductor pattern and extending in one direction (a vertical direction in plan view), a compensation portion (as designated below) connected to one distal end portion of the bar-shaped portion, a connecting portion (as designated below) connected to the other distal end portion of the bar-shaped portion, and a pad portion (as designated below) connected to the connecting portion and overlapping the pixel electrode, and 
wherein the bar-shaped portion has a first maximum width (along a horizontal direction in plan view, which is the transverse direction of the bar-shaped portion) and the compensation portion and the connecting portion have a second maximum width (along the horizontal direction in plan view) that is greater than the first maximum width.

    PNG
    media_image1.png
    1053
    1345
    media_image1.png
    Greyscale

Regarding claim 2, Yang discloses one end portion of the connecting portion connected to the other distal end portion of the bar-shaped portion is disposed to overlap the gate electrode, the other end portion of the connecting portion is disposed not to overlap the gate electrode, one end portion of the compensation portion connected to the one distal end portion of the bar-shaped portion is disposed to overlap the gate electrode, and the other end portion of the compensation portion is disposed not to overlap the gate electrode (Fig. 3A with Examiner’s annotations at claim 1 above; ¶ [0053]).
Regarding claim 3, Yang discloses the one end portion of the connecting portion and the one end portion of the compensation portion have the first maximum width, and the other end portion of the connecting portion and the other end portion of the compensation portion have the second maximum width (Fig. 3A with Examiner’s annotations at claim 1 above).
Regarding claim 4, Yang discloses the compensation portion and the connecting portion have a symmetrical shape to each other about a line perpendicular to the direction in which the bar-shaped portion extends (Fig. 3A with Examiner’s annotations at claim 1 above).
Regarding claim 5, Yang discloses a length (along the vertical direction in plan view, which is the longitudinal direction of the bar-shaped portion) of the bar-shaped portion is greater than or equal to a length of the source electrode (e.g., a length of parallel portion 58a of the first source electrode 55a along the vertical direction in plan view) that faces the bar-shaped portion (Fig. 3A with Examiner’s annotations at claim 1 above).
Regarding claim 6, Yang discloses in Figs. 1, 2A, 2B, 3A (see annotated figure below), 3B and related text a display device (¶¶ [0003] and [0028]) comprising: 
a plurality of scan lines 22 extending in a first direction (a horizontal direction in plan view) (¶ [0030]; note: the terms “gate line” and “scan line” are used interchangeably in the flat panel display art), 
a plurality of data lines 52a/52b extending in a second direction (a vertical direction in plan view) which crosses the plurality of scan lines (¶ [0030]), and 
a plurality of pixels arranged in a matrix configuration and connected to the plurality of scan lines and the plurality of data lines (¶¶ [0005]-[0007]), 
wherein each of the plurality of pixels includes: 
a thin film transistor including a semiconductor pattern 40 (¶¶ [0040] and [0042]), a gate electrode 26 (¶ [0036]), a source electrode 55a (¶ [0030]), a drain electrode 56 (¶ [0030]) which faces the source electrode and is spaced apart a predetermined distance from the source electrode, and a pixel electrode 72 connected to the drain electrode (¶ [0054]), 
wherein the drain electrode includes: 
a bar-shaped portion (as designated below) disposed on the semiconductor pattern and extending in the second direction, a compensation portion (as designated below) connected to one distal end portion of the bar-shaped portion, a connecting portion (as designated below) connected to the other distal end portion of the bar-shaped portion, and a pad portion (as designated below) connected to the connecting portion, and
wherein the bar-shaped portion has a first maximum width (along the horizontal direction in plan view, which is the transverse direction of the bar-shaped portion) and the compensation portion and the connecting portion have a second maximum width (along the horizontal direction in plan view) that is greater than the first maximum width.

    PNG
    media_image1.png
    1053
    1345
    media_image1.png
    Greyscale


Regarding claim 7, Yang discloses the compensation portion and the connecting portion are symmetrical about a line of symmetry which extends in the first direction (Fig. 3A with Examiner’s annotations at claim 6 above).
Regarding claim 8, Yang discloses one end portion of the connecting portion connected to the other distal end portion of the bar-shaped portion and one end portion of the compensation portion connected to the one distal end portion of the bar-shaped portion are disposed to overlap the gate electrode (Fig. 3A with Examiner’s annotations at claim 6 above; ¶ [0053]).
Regarding claim 9, Yang discloses the other end portion of the connecting portion and the other end portion of the compensation portion are disposed not to overlap the gate electrode (Fig. 3A with Examiner’s annotations at claim 6 above).
Regarding claim 10, Yang discloses the one end portion of the connecting portion and the one end portion of the compensation portion have the first maximum width, and the other end portion of the connecting portion and the other end portion of the compensation portion have the second maximum width (Fig. 3A with Examiner’s annotations at claim 6 above).
Regarding claim 11, Yang discloses a maximum width of the connecting portion and a maximum width of the compensation portion have the first maximum width where the connecting portion and the compensation portion are connected to the bar-shaped portion and have the second maximum width at the other end portion of the connecting portion and the other end portion of the compensation portion (Fig. 3A with Examiner’s annotations at claim 6 above).
Regarding claim 13, Yang discloses the source electrode comprises a lateral extension connected to a respective data line of the plurality of data lines and extending from the respective data line in the first direction, and a vertical extension 58a extending parallel to the drain electrode from an end portion of the lateral extension in the second direction (Figs. 1, 3A; ¶¶ [0044] and [0049]).
Regarding claim 14, Yang discloses a length (along the vertical direction in plan view, which is the longitudinal direction of the bar-shaped portion) of the bar-shaped portion is greater than or equal to a length (along the vertical direction in plan view) of the vertical extension of the source electrode (Fig. 3A with Examiner’s annotations at claim 6 above).
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0078992 A1).
Regarding claim 15, Yang discloses, in the embodiment of Figs. 1, 2A-2B, and 3A-3B, substantially the entire claimed invention, as applied to claim 14 above, including the bar-shaped portion of the drain electrode completely overlaps the semiconductor pattern in the second direction (Fig. 3A with Examiner’s annotations at claim 6 above).
Yang does not disclose, in the embodiment of Figs. 1, 2A-2B, and 3A-3B, the vertical extension of the source electrode completely overlaps the semiconductor pattern in the second direction.
Yang teaches, in the embodiment of Figs. 4, 5, and 6A-6B, the vertical extension 58a’ of the source electrode 55a’ completely overlaps the semiconductor pattern 40 in the second direction (the vertical direction in plan view) (¶¶ [0040], [0042] and [0070]-[0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of the embodiment of Figs. 1, 2A-2B, and 3A-3B of Yang to form the vertical extension of the source electrode to completely overlap the semiconductor pattern in the second direction, as taught by Yang in the embodiment of Figs. 4, 5, and 6A-6B, in order to enable the channel width of the thin film transistor to remain constant even in the case of mask misalignment (Yang: [0073]).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0078992 A1) in view of Lee (US 2004/0075780 A1).
Regarding claim 16, Yang discloses substantially the entire claimed invention, as applied to claim 15 above.
Yang does not disclose the pad portion extends from the connecting portion in the first direction.
Lee teaches in Fig. 5 (see annotated figure below) and related text the pad portion (of the drain electrode 35) extends from the connecting portion (of the drain electrode 35) in the first direction (the horizontal direction in plan view) (¶ [0053]).

    PNG
    media_image2.png
    1011
    1221
    media_image2.png
    Greyscale

Yang and Lee are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s display device to form the pad portion to extend from the connecting portion in the first direction, as taught by Lee, in order to position the drain electrode closer to the data line to provide a short-channel, fast-switching thin film transistor while still enabling the pad portion of the drain electrode to be sufficiently overlapped with and electrically connected to the pixel electrode (Lee: ¶¶ [0052]-[0053]).
Regarding claim 17, Yang in view of Lee disclose the gate electrode completely overlaps the semiconductor pattern (Yang: Figs. 1, 3A; ¶ [0042]).
Regarding claim 18, Yang in view of Lee disclose the gate electrode completely covers the vertical extension in the second direction (Yang: Figs. 1, 3A).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0078992 A1) in view of Baek et al. (US 2007/0018159 A1).
Regarding claim 19, Yang discloses substantially the entire claimed invention, as applied to claim 7 above.
Yang does not disclose each of the plurality of scan lines includes a first sub-scan line and a second sub-scan line spaced apart a predetermined distance, extending in the first direction and connected to the gate electrode at a location adjacent to opposing edges of the gate electrode.
Baek teaches in Figs. 5-7 and related text each of the plurality of scan lines 1110 includes a first sub-scan line 1110a and a second sub-scan line 1110b spaced apart a predetermined distance, extending in the first direction (the horizontal direction in plan view) and connected to the gate electrode 1012 at a location adjacent to opposing edges of the gate electrode (¶¶ [0047] and [0057]).
Yang and Baek are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Baek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s display device to form each of the plurality of scan lines to include a first sub-scan line and a second sub-scan line spaced apart a predetermined distance, extending in the first direction and connected to the gate electrode at a location adjacent to opposing edges of the gate electrode, as taught by Baek, in order to provide a liquid crystal display (LCD) device that may be operated in a column inversion mode (Baek: ¶ [0047]).
Regarding claim 20, Yang in view of Baek disclose substantially the entire claimed invention, as applied to claim 19 above.
Yang does not disclose a dummy semiconductor pattern disposed between the plurality of scan lines and the plurality of data lines at a location in which the plurality of scan lines and the plurality of data lines overlap each other.
Baek teaches in Figs. 5-7 and related text a dummy semiconductor pattern 1130 (1130a/1130b) disposed between the plurality of scan lines 1110 (1110a/1110b) and the plurality of data lines 1140 at a location CR1/CR2 in which the plurality of scan lines and the plurality of data lines overlap each other (¶¶ [0052] and [0054]).
Yang and Baek are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Yang in view of Baek with the specified features of Baek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Yang in view of Baek to form a dummy semiconductor pattern between the plurality of scan lines and the plurality of data lines at a location in which the plurality of scan lines and the plurality of data lines overlap each other, as taught by Baek, in order to decrease crosstalk between the plurality of scan lines and the plurality of data lines, and to decrease the likelihood of a disconnection of the plurality of data lines (Baek: ¶ [0053]).
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 with respect to claims 1 and 6: “In particular, YANG does not teach ‘wherein the bar-shaped portion has a first maximum width and the compensation portion and the connecting portion have a second maximum width that is greater than the first maximum width.’  For example, the alleged drain electrode 56 has a uniformed width and does not have a bar-shaped portion having a first maximum width and the compensation portion and the connecting portion having a second maximum width that is greater than the first maximum width.”
In response, it is noted that Applicant has used the term “portion” (e.g., “a bar-shaped portion,” “a compensation portion,” “a connecting portion”).  The plain meaning of the word “portion” is “a section or quantity within a larger thing; a part of a whole” (The American Heritage Dictionary of the English Language; please see attached).  Accordingly, the Office takes the position that the Examiner is free to arbitrarily designate sections of Yang’s drain electrode 56 to correspond with the various portions of the drain electrode as claimed, in accordance with the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification.  MPEP 2111.  Please see Fig. 3A of Yang with the Examiner’s annotations below.

    PNG
    media_image1.png
    1053
    1345
    media_image1.png
    Greyscale

Based upon the Examiner’s division of Yang’s drain electrode 56 into several sections (i.e., “portions”), each of which is indicated by a unique hatching/shading, it is apparent that the bar-shaped portion has a first maximum width and the compensation portion and the connecting portion have a second maximum width that is greater than the first maximum width, thereby meeting the claim.  Therefore, the rejection of independent claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Yang is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811